Title: To Benjamin Franklin from Gaetano Filangieri, 24 August 1782
From: Filangieri, Gaetano
To: Franklin, Benjamin


Most respectable Sir,
Naples, August 24, 1782
Your precious gift has finally reached me after many months, and I consider it one of the greatest prizes I received for my work. Your graciousness would have provoked a feeling of vanity in me had it not been prevented by my knowledge of the generosity of your soul. To show you my gratitude, I sent a few copies of my work to Signor Pio, Embassy Secretary in Paris of the Court of Naples and I asked him to give you a copy in my name— also to beg you to accept a few more, should you be inclined to give them to some friends.
I have almost completed the third book, the one dealing with criminal law. It will take up two volumes, one of which is concerned with the procedural system, and the other with the penal code. The novelty of my ideas on both objects frightens me. In a century during which so much has been written and thought about everything that has to do with public prosperity, it is quite easy to see originality as akin to strangeness. This thought disturbs me and sometimes even oppresses me. In order to surmount that feeling, I keep repeating to myself: “If you had merely repeated the ideas of other people, what benefit could humanity have expected from your writings? If my ideas are strange, they will be rejected and in that case humanity will not suffer any damage; but if, while novel, they are also reasonable, applicable and opportune, if they manage to diminish the suffering of a single person, if they result in preventing just one injustice, shouldn’t you applaud yourself for having spoken out, shouldn’t you regret to have kept your ideas secret because of a cowardly feeling of doubt and of fear of seeing those ideas condemned and ridiculed?”
Such is the reasoning that propelled me to pursue my enterprise with all possible vigor. As I have said, I am almost at the end and you, respectable man and remarkable being, will be the first to judge it, you who struggling against men and against the gods, snatched the lightning from Jupiter and the scepter from tyrants. Once I receive your opinion on this part of my work, I shall tell you about a personal project. You, who can ensure my happiness and make me an instrument of use to my fellow men, please allow me to hide a secret that I shall reveal to you when I have obtained your promise not to communicate it to anybody.
I kiss your hand with the respect inspired by your talents and your virtues, and I subscribe myself Your truly devoted servant
Il Cavalier Gaetano Filangieri
